1    OSVALDO E. FUMO, ESQ.
     NEVADA BAR NO.: 5956
2
     PITARO & FUMO, CHTD.
3    601 Las Vegas Boulevard, South
     Las Vegas, Nevada 89101
4    (702) 474-7554 Fax (702) 474-4210
5
     Email: kristine.fumolaw@gmail.com
     Attorney for Defendant : ROBERT ARON IRWIN
6

7
                                   UNITED STATES DISTRICT COURT
8                                       DISTRICT OF NEVADA
                                                ***
9

10   UNITED STATES OF AMERICA,            )                2:18-cr-00156-JAD-NJK
11
                                          )
                                          )
12               Plaintiff,               )
                                          )
13
     v.                                   )
14                                        )
     ROBERT ARON IRWIN,                   )
15                                        )
                 Defendant                )
16
     ___________________________________ )
17

18
             STIPULATION AND ORDER TO CONTINUE SENTENCING HEARING

19          IT IS HEREBY STIPULATED AND AGREED by and between OSVALDO E FUMO,
20   ESQ. Counsel for Defendant ROBERT ARON IRWIN and SUSAN CUSHMAN, Assistant
21   United States Attorney, that the Sentencing Hearing currently scheduled for May 1, 2019 at 9:30
22   a.m., be vacated and reset or a date and time convenient to the court, but after June 15, 2019.
23          This Stipulation is entered into for the following reasons:
24              1. Defendant is detained in Pahurmp and defendant has no objection to the request
25
                    of continuance.
26
                2. Counsel has spoken to AUSA Cushman and she does not oppose to the
27

28                  continuance.


                                                     -1-
1           3. Counsel for defendant is currently service as a legislator for the State Assembly in
2
            active session until the first week of June.
3
            4. Denial of this request for continuance could result in a miscarriage justice.
4

5
            5. For all the above-stated reasons, the ends of justice would best be served by a

6            continuance of the Sentencing Hearing until a date and time convenient to the court.
7        This is the first request for continuance filed herein.
8
                DATED: April 29, 2019
9

10

11

12         /S/                                        /S/
     OSVALDO E. FUMO, ESQ.                      SUSAN CUSHMAN
13
     601 LAS VEGAS BOULEVARD, S                 ASSISTANT UNITED STATES ATTORNEY
14   LAS VEGAS, NEVADA 89101                    501 LAS VEGAS BOULEVARD SOUTH. #1100
     ATTORNEY FOR THE DEFENDANT                 LAS VEGAS, NEVADA 89101
15   ROBERT ARON IRWIN                          ATTORNEY FOR UNITED STATES OF
                                                AMERICA
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   -2-
1    OSVALDO E. FUMO, ESQ.
     NEVADA BAR NO.: 5956
2
     PITARO & FUMO, CHTD.
3    601 Las Vegas Boulevard, South
     Las Vegas, Nevada 89101
4    (702) 474-7554 Fax (702) 474-4210
5
     Email: kristine.fumolaw@gmail.com
     Attorney for Defendant : ROBERT ARON IRWIN
6

7
                                   UNITED STATES DISTRICT COURT
8                                       DISTRICT OF NEVADA
                                                ***
9

10   UNITED STATES OF AMERICA,            )                 2:18-cr-00156-JAD-NJK
11
                                          )
                                          )
12               Plaintiff,               )
                                          )
13
     v.                                   )
14                                        )
     ROBERT ARON IRWIN,                   )
15                                        )
                 Defendant                )
16
     ___________________________________ )
17
                                          FINDINGS OF FACT
18
             Based on the pending Stipulation of counsel, and good cause appearing therefore, the
19
     Court finds:
20              1. Defendant is detained in Pahurmp and defendant has no objection to the request
21
                    of continuance
22
                2. Counsel has spoken to AUSA Cushman and she does not oppose to the
23

24
                    continuance.

25              3. Counsel for defendant is currently service as a legislator for the State Assembly in
26
                active session until the first week of June.
27
                4. Denial of this request for continuance could result in a miscarriage justice.
28
                5. For all the above-stated reasons, the ends of justice would best be served by a
                                                      -3-
1                   continuance of the Sentencing Hearing until a date and time convenient to the court.
2
                This is the first request for continuance filed herein.
3

4

5
                                            CONCLUSIONS OF LAW

6               Denial of this request for continuance would deny the parties herein the opportunity
7    to effectively and thoroughly prepare for Sentencing Hearing.
8               Additionally, denial of this request for continuance could result in a miscarriage of
9    justice.
10
                                                      ORDER
11

12
                IT IS HEREBY ORDERED that the Sentencing Hearing currently scheduled for May 1,
13
     2019, at 9:30 a.m., be continued to July
                                         the 1, 2019,
                                                   dayatofthe_____________, 2019,
                                                              hour of 11:00 a.m.
14

15
     at                 _ , in courtroom               .
16
          DATED thisthis
            DATED     30th dayday
                         _____ of April, 2019.
                                  of ____________________, 2019.
17

18
                                                       ________________________________________
19                                                     U.S. DISTRICT JUDGE
20

21

22

23

24

25

26

27

28


                                                           -4-
